Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 06/08/2022.
3.	Claims 1, 3-8 and 10 are currently pending in this Office action.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Mr. Sameer Gokhale on 06/14/2022.
6.	The application has been amended as follows in view of expediting allowance: 
	IN THE CLAIMS:
	In claim 1, line 15, the phrase “positivity for the acquired from the user” is changed to –positivity for the inquiry is acquired from the user--.
	In claim 10, line 16, the phrase “positivity for the acquired from the user” is changed to –positivity for the inquiry is acquired from the user--.

Allowable Subject Matter
7.	Claims 1, 3-8 and 10 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, 3-8 and 10, the prior art fails to disclose or make obvious, neither singly nor in combination, a method or a conversation system comprising, in addition to the other recited features of the claim, the features of acquiring the initial input, as part of the conversation, perfuming (1) extracting further details regarding the target question by outputting an inquiry including presentation of a key, which is a word representing a specific topic, to the user in response to the initial input, wherein the inquiry is in a form of a question requesting positive or negative affirmation from the user on whether the presented key is related to the specific topic the user is interested in; (ii) acquiring an input from the user which includes an answer to the inquiry; (iii) acquiring keys included in the inquiry, and any other inquiries presented to the user, an accumulate the acquired keys as accumulation keys in a case in which a positive answer indicating positivity for the inquiry is acquired from the user; (iv) referring to a storage configured to store response details and a set of keys included in the response details in association each other, the response details being predetermined question sentences that are candidate target questions from the user to the conversation system, and (v) when there are a plurality of response details in the storage that include the accumulation keys, extracting the response details including the accumulation keys accumulated by the circuitry as candidate response details; selecting an inquiry key that is a key caused to be included in a next inquiry output by the circuitry among a plurality of keys included; and repeating steps (i)-(iv) until there is only one response detail in the storage that includes the accumulation keys following step (iv), output the one response detail along with information relating to an answer to the predetermined question sentence of the outputted one response detail, wherein the predetermined technique includes the circuitry selecting the inquiry key for which the number of conversations formed by inquiries and answers which are performed until the response detail is specified accordance with the next inquiry and an answer to the inquiry become less in the manner recited in claims 1 or 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161